       Case 7:19-mj-00900-MRG Document 23 Filed 07/07/20 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

       - v. –
                                           18 Mag. 900 (MRG) (VB)
GEORGE ALAKPA,

                   Defendant.



       MEMORANDUM OF LAW OF THE UNITED STATES OF AMERICA IN
        RESPONSE TO DEFENDANT GEORGE ALAKPA’S APPEAL OF A
             SENTENCE IMPOSED BY A MAGISTRATE JUDGE




                                              AUDREY STRAUSS
                                              Acting United States Attorney
                                              Southern District of New York
                                              300 Quarropas Street
                                              New York, New York 10601




Captain Julia McCormick
Special Assistant United States Attorney
      Of Counsel
         Case 7:19-mj-00900-MRG Document 23 Filed 07/07/20 Page 2 of 9




                                               Table of Contents
I.     Preliminary Statement ....................................................................................... 3

II.    Background ......................................................................................................... 3

III.   Argument............................................................................................................. 5

       A.        Applicable Law ......................................................................................... 6

       B.        Discussion ................................................................................................. 7

IV.    Conclusion ........................................................................................................... 9
           Case 7:19-mj-00900-MRG Document 23 Filed 07/07/20 Page 3 of 9




I.        Preliminary Statement
      The Government submits this brief in response to defendant George Alakpa’s ap-

peal of the sentence imposed by the Honorable Martin R. Goldberg, United States

Magistrate Judge, following Alakpa’s plea to a disorderly conduct violation. In par-

ticular, Alakpa argues that Judge Goldberg exceeded his authority when he perma-

nently banned Alakpa from (1) entering any United States Department of Veterans

Affairs (“VA”) facilities in New York State; and (2) maintaining, owning, or possessing

any type of weapon. Alakpa is correct, as Judge Goldberg sentenced Alakpa to a con-

ditional discharge and, as such, he could not impose any conditions on Alakpa beyond

the term of that conditional discharge. Because Alakpa successfully completed his

term of conditional discharge, this Court should modify Alakpa’s judgment to elimi-

nate any remaining sentence. Because Alakpa has completed the term of his condi-

tional discharge, moreover, and this Court should clarify that Alakpa is no longer

subject to Judge Goldberg’s sentence, any of the other questions Alakpa raises are

moot.

II.       Background
      Alakpa was a veteran who had previously worked at the Castle Point VA Hospital,

in Wappinger Falls, New York (the “VA Castle Point”). (Complaint ¶ 2). 1 On more

than one occasion, he vented his frustration with the VA, discussing his plans to

“shoot up the place.” (Complaint ¶¶ 2–3). On November 23, 2018, he drove to the VA



1    The Complaint is Docket Entry 1.
         Case 7:19-mj-00900-MRG Document 23 Filed 07/07/20 Page 4 of 9




Castle Point, carrying a stun gun. (Complaint ¶ 5–6). He was charged in a complaint

with misdemeanor unlawful possession of a weapon, in violation of N.Y. PENAL LAW

§ 265.01(1). 2 (Complaint).

    On August 5, 2019, the parties appeared before Judge Goldberg and presented a

plea offer: Alakpa would:

        plead guilty to one count of disorderly conduct [in violation of N.Y. PE-
        NAL LAW § 240.20] with an agreement to a $500 fine, 50 hours of com-
        munity service, and agreement not to purchase or possess weapons in
        the State of New York … [and] he would not go to the [VA] Montrose
        [New York] … facility for any purpose.

(Tr. 2–3). 3 While Alakpa ultimately agreed to plead guilty (Tr. 13), Judge Goldberg’s

sentence went beyond the terms to which the parties had agreed:

        It will be the judgment and the sentence of the Court as follows: that
        you’ll be sentenced to what is known as a conditional discharge. The
        terms and condition of the discharge is the term will be for a period of
        six months. The conditions will be that you complete 50 hours of com-
        munity service, and you provide to the Court and to the Government
        through your attorney proof that you’ve attended and successfully com-
        pleted those 50 hours. That you be permanently banned from all Veter-
        ans Administration facilities in the State of New York consisting of
        Montrose[,] Castle Point[,] and any and all other off-campus or on-cam-
        pus veterans facilities. That you be fined $100 … and I’ll give you until
        September 25th to pay that $100 fine. If it’s not paid by that date, I want
        you back here on the 26th of September. Hang on a minute. I’m not done.

        That you currently will be banned from maintaining, owning, possessing
        any type of weapon and that you refrain from going to the State of New

2 VA Castle Point is within the special maritime and territorial jurisdiction of the
United States, see Complaint at 1 and 18 U.S.C. § 7, and, therefore, Alakpa was sub-
ject to federal prosecution for violation of New York State laws, see 18 U.S.C. § 13(a).
3 “Tr.” refers to the transcript of the August 5, 2019, plea and sentencing in this mat-
ter, and is attached to the declaration of Michael H. Sussman (Docket Entry 19) as
Exhibit 15.

                                            4
          Case 7:19-mj-00900-MRG Document 23 Filed 07/07/20 Page 5 of 9




        Jersey where your license—where your weapons have been surrendered
        to until further order of this Court. That you are to continue in and if
        you’re not in, that you are to enroll in counseling and to provide to the
        Government and to the Court through your attorney progress report as
        to your continuation in that counseling.

(Tr. 14–15).

    On January 24, 2020, the parties appeared before Judge Goldberg and reported

that Alakpa had complied with the terms of his conditional discharge. (Docket En-

try 13). 4 Accordingly, on February 10, 2020—just over six months after imposition of

conditional discharge—Judge Goldberg executed the judgment. (Docket Entry 14).

III.    Argument
    Alakpa timely appealed his sentence. (Docket Entry 16). On appeal, Alakpa argues

that the permanent prohibitions from entering any VA facility in New York or from

possessing any type of weapon “are unjustified based upon the plea taken.” (Br. 1). 5

    To the extent that Judge Goldberg’s sentence can be read as, in fact, continuing

those prohibitions beyond the term of conditional discharge, it is an illegal sentence.

Therefore, this Court need not reach the substantive questions raised by Alakpa, as

it can simply direct that, as Alakpa completed his term of conditional discharge, Ala-

kpa is no longer subject to the prohibitions that Judge Goldberg imposed.




4 The documents erroneously refer to an “ACD,” which is an adjournment in contem-
plation of dismissal. Judge Goldberg actually sentenced Alakpa to conditional dis-
charge. (Tr. 14).
5   “Br.” refers to Alakpa’s brief on appeal, which is Docket Entry 18.

                                            5
         Case 7:19-mj-00900-MRG Document 23 Filed 07/07/20 Page 6 of 9




        A.    Applicable Law
    Under New York State law, a court “may impose a sentence of conditional discharge

for an offense if the court, having regard to the nature and circumstances of the of-

fense and to the history, character and condition of the defendant, is of the opinion

that neither the public interest nor the ends of justice would be served by a sentence

of imprisonment and that probation supervision is not appropriate.” N.Y. PENAL LAW

§ 65.05(1). The period of conditional discharge may not exceed one year where im-

posed in conjunction with a violation, as it was here. N.Y. PENAL LAW § 65.05(3)(b). 6

“In imposing a sentence of conditional discharge, a court may subject a defendant to

reasonable conditions for the period of conditional discharge.” People v. Pabon, 500

N.Y.2d 132 (1st Dep’t 1986). Those conditions contain teeth: “if the defendant com-

mits an additional offense or violates a condition, revoke the sentence at any time

prior to the expiration or termination of the period of conditional discharge.” N.Y.

PENAL LAW § 65.05(2). However, those conditions may not “exceed[] the statutory

maximum” of the period of conditional discharge. Id. at 133; see also, e.g., People v.

Stuart, 525 N.Y.2d 708, 709 (2d Dep’t 1988) (“Penal Law § 65.05(2) provides that the

court may direct that the defendant comply with certain conditions during the period

of conditional discharge. (emphasis in original)); cf. Vega v. Schneiderman, No. 12

Civ. 6994 (PGG) (KNF), 2014 WL 1100208, at *5 (S.D.N.Y. Feb. 24, 2014) (Magistrate


6 The statute directs that the period of conditional discharge be one year in such a
case. N.Y. PENAL LAW § 65.05(3)(b). However, it also permits that period to be “termi-
nated sooner in accordance with the criminal procedure law.” N.Y. PENAL LAW
§ 65.05(3).

                                          6
         Case 7:19-mj-00900-MRG Document 23 Filed 07/07/20 Page 7 of 9




Judge’s recommendation that a habeas petitioner be deemed not to be “in custody,”

in spite of purported pendency of two-year order of protection, because that order of

protection exceeded the one-year maximum period of conditional discharge, and “the

sentence imposed on Vega for her conviction expired.”).

        B.    Discussion
    The analysis is simple. Judge Goldberg imposed a sentence of conditional discharge

for six months; as such, he was permitted to “direct that [Alakpa] comply with certain

conditions during the period of conditional discharge.” Stuart, 525 N.Y.2d at 709 (em-

phasis in original). Even assuming, arguendo, that the prohibitions on Alakpa’s pos-

session of weapons or entry into VA facilities in New York State constituted “reason-

able conditions for the period of conditional discharge,” Pabon, 500 N.Y.2d at 132, 7

there is no question that those prohibitions can no longer bind Alakpa, who success-

fully completed his term of conditional discharge. The appropriate remedy is to “mod-

ify accordingly” the terms of conditional discharge so that they expired at the conclu-

sion of Alakpa’s term of conditional discharge. Id. at 133 (modifying condition pur-

porting to apply for the remainder of the defendant’s life to conform to the one-year

maximum period of conditional discharge). This also makes good sense, as, pursuant



7 It is unclear exactly what aspects of the two prohibitions Alakpa argues constituted
an abuse of Judge Goldberg’s discretion: the permanence or the breadth. (Br. 7–10).
The relief Alakpa seeks is to “limit the restriction of gun possession to the State of
New York and on treatment at a VA facility to those located in Hudson Valley.”
(Br. 11). Because the Government agrees that, Alakpa having successfully completed
his period of conditional discharge, neither restriction is appropriate at all, this Court
need not determine the contours of Alakpa’s arguments.

                                            7
         Case 7:19-mj-00900-MRG Document 23 Filed 07/07/20 Page 8 of 9




to the text of the conditional discharge statute, Judge Goldberg would be without

power to enforce the restrictions now, as such power exists only “prior to the expira-

tion or termination of the period of conditional discharge.” N.Y. PENAL LAW

§ 65.05(2). 8 To the extent that Alakpa challenges any other aspect of his sentence,

the termination of his period of conditional discharge—and the modification of his

sentence to reflect this termination—renders any other such challenge moot. See, e.g.,

Robinson v. New York, 550 F. App’x 63, 64 (2d Cir. 2014) (“Because Robinson seeks

only injunctive and declaratory relief regarding the conditions imposed on his now-

terminated term of supervised release, his action is moot.”).

    Accordingly, the Government respectfully suggests that the Court enter an order

clarifying Judge Goldberg’s sentence by limiting the time period of the conditions im-

posed to the period of conditional discharge, i.e., from August 5, 2019 (the date of

imposition of sentence), through February 4, 2020 (six months after the date of impo-

sition of sentence, which was the termination of the period of conditional discharge).




8 This does not free Alakpa to do as he wishes. Just like anyone else, he must, of
course, continue to abide by all local, state, and federal laws, including those regard-
ing possession or ownership of weapons, or risk a new prosecution for new violations
of law. And the VA—which may limit, curtail, or otherwise restrict the access of vet-
erans to certain facilities—has determined that Alakpa may not enter or otherwise
access VA Castle Hill or the VA facility in Montrose New York; violation of that policy
may subject Alakpa to arrest and/or removal from the premises. See 38 C.F.R. § 1.218.

                                           8
       Case 7:19-mj-00900-MRG Document 23 Filed 07/07/20 Page 9 of 9




IV.   Conclusion
  This Court should modify Alakpa’s judgment of conviction to make clear that the

conditions imposed were imposed only for the period of conditional discharge, and

ceased to bind Alakpa following February 4, 2020.

                                      Respectfully submitted,

                                      AUDREY STRAUSS
                                      Acting United States Attorney for the
                                      Southern District of New York


                               By:    _______________________________
                                      Captain Julia McCormick
                                      Special Assistant United States Attorney
                                      (845) 938-6381
                                      Julia.mccormick@westpoint.edu




                                        9
